

115 HR 1385 IH: Civil Service Incentives Integrity Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1385IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Ms. Foxx introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to limit recruitment and retention bonuses for employees who spend certain durations of time on official time, and for other purposes.
1.Short titleThis Act may be cited as the Civil Service Incentives Integrity Act of 2017. 2.Limitation on certain bonuses (a)Recruitment and relocation bonuses (1)In generalSection 5753 of title 5, United States Code, is amended— 
(A)in subsection (g) by inserting or the bonus is subject to retraction under subsection (h) before the period at the end; and (B)by adding at the end the following:  
 
(h)A bonus awarded under this section shall be retracted and subject to repayment under subsection (g) in any case in which an employee has spent at least 80 percent of the time such employee would otherwise be in a duty status on official time granted under section 7131 during the period ending on the date that is 6 months after the appointment or relocation of such employee, as applicable.. (2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to any applicable bonus awarded on or after October 1, 2017.  
(b)Retention bonusesSection 5754(d) of title 5, United States Code, is amended by adding at the end the following:  (5) (A)A retention bonus may not be paid to an employee who, for a period of 6 consecutive months of service associated with the bonus, has spent at least 80 percent of the time such employee would otherwise be in a duty status on official time granted under section 7131. 
(B)Subparagraph (A) shall apply with respect to any 6 consecutive months of service beginning on or after October 1, 2017.. 